IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


US BANK NATIONAL ASSOCIATION, AS          : No. 800 MAL 2018
TRUSTEE FOR CREDIT SUISSE FIRST           :
BOSTON MORTGAGE SECURITIES                :
CORP CSMC MORTGAGE-BACKED                 : Petition for Allowance of Appeal from
PASS-THROUGH CERTIFICATES,                : the Order of the Superior Court
SERIES 2006-1,                            :
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
AMY L COCCA, CHRISTOPHER M                :
COCCA,                                    :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.